DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Invention I and Claims 1-15 and 21-25 in the reply filed on February 21, 2021 is acknowledged. Claim 16-20 are canceled without traverse. Election was made without traverse in the reply filed on February 21, 2021.
Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 10 is objected to because of the following informalities: the word “bonging” appears to read “bonding”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 8, the limitation “the fourth temperature” lacks sufficient antecedent basis. Thus, the limitation renders the claim indefinite and clarification is required. 		As to claims 10 and 12-13, the limitations “over 650 Celsius degrees”, “greater than about 1E20/cm3”, and “over 750 Celsius degrees”, fail to establish upper boundaries such that the limitations may include values that are not supported and not enabled. Thus, the limitation renders the claims indefinite and clarification is required.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0026650 A1 to Hebras (“Hebras”) in view of U.S. Patent Application Publication No. 2007/0190787 A1 to Loubet et al. (“Loubet”).								As to claim 1, although Hebras discloses a method for manufacturing a semiconductor wafer, comprising: providing (FIG. 6E) a semiconductor-on-insulator (SOI) substrate (112) having a handling substrate (111), a silicon layer (102/107) over the handling substrate (111), and a silicon germanium layer (102) over the silicon layer (102/107); etching (¶ 0036) the silicon germanium layer (102) to expose a first surface of the silicon layer (102/107) (See Fig. 6, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0037) (Notes: the 			However, Loubet does disclose etching the silicon germanium layer (5) at a first temperature with hydrochloric acid (See Fig. 1, Fig. 2, Fig. 3, ¶ 0020, ¶ 0024, ¶ 0026, ¶ 0027, ¶ 0029, ¶ 0030, ¶ 0040, ¶ 0041, ¶ 0043, ¶ 0049, ¶ 0050, ¶ 0052, ¶ 0053).			In view of the teachings of Hebras and Loubet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hebras to have etching the silicon germanium layer at a first temperature with hydrochloric acid because such an acid is known to selectively etch the silicon germanium layer without contamination where the temperature, pressure, and the germanium content can be adjusted to obtain the desired etching conditions (See Loubet ¶ 0020, ¶ 0040, ¶ 0041, ¶ 0043).								As to claim 2, Hebras in view of Loubet further discloses wherein the first temperature is in a range of from about 650 Celsius degrees to about 700 Celsius degrees (See Loubet ¶ 0027).										As to claim 4, Hebras and Loubet further disclose wherein the silicon germanium layer (102/5) has a germanium concentration (104) in a range of from about 20% to about 30% (See Hebras ¶ 0034 and Loubet ¶ 0027).						As to claim 5, Hebras further discloses wherein the first surface of the silicon layer (102, 107) comprises a germanium diffusion layer (102, 107) (See Fig. 6) (Notes: silicon layer with Ge content meets the germanium diffusion layer).					As to claim 10, although Hebras discloses a method for manufacturing a semiconductor wafer, comprising: providing (FIG. 6E) a semiconductor-on-insulator As to claim 11, Hebras in view of Loubet further discloses wherein a thickness of the silicon germanium layer (102/5) is less than about 15 nm (See Loubet ¶ 0030) .	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0026650 A1 to Hebras (“Hebras”) and U.S. Patent Application Publication No. 2007/0190787 A1 to Loubet et al. (“Loubet”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0241028 A1 to Chen (“Chen”). The teachings of Hebras and Loubet have been discussed above.							As to claim 3. 
Claims 5-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0026650 A1 to Hebras (“Hebras”) and U.S. Patent Application Publication No. 2007/0190787 A1 to Loubet et al. (“Loubet”) as applied to claims 1 and 10 above, and further in view of U.S. Patent Application Publication No. 2015/0255501 A1 to Murano (“Murano”). The teachings of Hebras and Loubet have been discussed above.			As to claim 5, although Hebras and Loubet do not explicitly disclose wherein the first surface of the silicon layer comprises a germanium diffusion layer, it is noted that the disclosed germanium diffusion layer is also a silicon layer with a certain amount of germanium atoms.												Murano further discloses the silicon germanium layer (3) comprises a germanium composition that is relatively low at interfaces with silicon layers (2, 4) such that wherein the first surface/interface of the silicon layer comprises a germanium diffusion layer (See Fig. 1, Fig. 2A, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0026, ¶ 0027).					In view of the teachings of Hebras and Murano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hebras to have wherein the first surface of the silicon layer comprises a germanium diffusion layer because the germanium diffusion layer comprises a lower germanium composition. The strained silicon layer is still provided by having different lattice constants between silicon and germanium but the dangling bonds of silicon atoms and crystal defects can be restrained/mitigated (See Murano ¶ 0025, ¶ 0026).										 		As to claim 6, Hebras in view of Loubet and Murano discloses further As to claim 7, Hebras in view of Loubet and Murano discloses further comprising baking the silicon layer (107) at a fourth temperature after etching the germanium diffusion layer (interface) (See Hebras ¶ 0036). 						As to claim 8, Hebras further discloses wherein the fourth temperature is in a range of from about 850 Celsius degrees to about 1050 Celsius degrees (See ¶ 0036) (Notes: the limitation “about” is met, where “about 800 Celsius degrees” and “about 850 Celsius degrees” differ by less than 10%. Further, the fourth temperature may further be adjusted to obtain the desired stabilization as taught by Hebras).					As to claim 9, Hebras in view of Loubet and Murano discloses further comprising: etching the silicon layer (107) from the second surface at the third temperature greater than the first temperature with hydrochloric acid to expose a third surface of the silicon layer (107) (See Hebras Fig. 6, Loubet ¶ 0041, ¶ 0043, and Murano Fig. 2A) (Notes: the etching near the interface with the silicon layer continuously exposes the silicon layer, where the interface has a germanium proportion continuously decreasing to be close to 0 such that the greater third temperature is applied to continuously expose the surfaces of the silicon layer).							As to claim 13, although Hebras and Loubet do not explicitly disclose etching a germanium diffusion layer of the silicon layer with hydrochloric acid at a temperature .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0026650 A1 to Hebras (“Hebras”) and U.S. Patent Application Publication No. 2007/0190787 A1 to Loubet et al. (“Loubet”) as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2009/0130826 A1 to Kim et al. (“Kim”). The teachings of Hebras and Loubet have been discussed above.						As to claim 12, although Hebras discloses the silicon germanium layer (102) (See Fig. 6), Hebras and Loubet do not further disclose wherein the silicon germanium layer comprises a boron concentration greater than about 1E20/cm3.				However, Kim does disclose wherein the silicon germanium layer (32) comprises a boron concentration greater than about 1E20/cm3 (See Fig. 8, ¶ 0050).				In view of the teaching of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hebras to have wherein the silicon germanium layer comprises a boron concentration greater than about 1E20/cm3 because this may serve to suppress movement of misfit dislocations to reduce the density of threading dislocations near the surface of the strained silicon layer (See ¶ 0050).		
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0026650 A1 to Hebras (“Hebras”), U.S. Patent Application Publication No. 2007/0190787 A1 to Loubet et al. (“Loubet”), and U.S. Patent Application Publication No. 2015/0255501 A1 to Murano (“Murano”) as applied to claims 10 and 13 above, and further in view of U.S. Patent Application Publication No. 2006/0289905 A1 to Kito et al. (“Kito”). The teachings of Hebras, Loubet, and Murano have been discussed above.			As to claim 14, although Hebras discloses the 	second surface of the silicon layer (107) (See Fig. 6), Hebras, Loubet, and Murano do not further disclose wherein the second surface of the silicon layer comprises a {111} facet at an edge of the silicon layer.												.							As to claim 15, although Hebras discloses the silicon layer (107) (See Fig. 6), Hebras and Loubet do not further disclose wherein a width of the silicon layer is narrower than a width of the handling substrate.							However, Kito does disclose wherein a width of the silicon layer (AA) is narrower than a width of the handling substrate (11), where the width of the silicon layer (AA) is defined by element isolation regions (12a, 12b) (See Fig. 1, ¶ 0072).				In view of the teaching of Kito, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hebras to have wherein a width of the silicon layer is narrower than a width of the handling substrate because the silicon layer is patterned to define device regions that are separated by the element isolation regions (See ¶ 0072).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0026650 A1 to Hebras (“Hebras”) in view of U.S. Patent Application Publication No. 2013/0241028 A1 to Chen (“Chen”) and U.S. Patent Application Publication No. 2007/0190787 A1 to Loubet et al. (“Loubet”).													As to claim 21, although Hebras discloses a method for manufacturing a semiconductor wafer, comprising: thinning down a device substrate (103, 105, 107) to expose a silicon germanium layer (102) of the device substrate (103, 105, 107), wherein the device substrate (103, 105, 107) is bonded to a handling substrate (111) at a bonding interface (110); and etching the silicon germanium layer (102) (See Fig. 6, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0037), Hebras does not further disclose baking the silicon germanium layer at a second temperature; and etching the silicon germanium layer at a first temperature with hydrochloric acid; wherein the second temperature is higher than the first temperature.											However, Chen does disclose baking the silicon germanium layer (112) at a second temperature about 900 Celsius degrees to 1100 Celsius degrees (See Fig. 12, Fig. 13, ¶ 0045, ¶ 0046).											Further, Loubet does disclose and etching the silicon germanium layer (5) at a first temperature with hydrochloric acid, where the first temperature is from 650 Celsius degrees to 700 Celsius degrees and may be further adjusted (See Fig. 1, Fig. 2, Fig. 3, ¶ 0020, ¶ 0024, ¶ 0026, ¶ 0027, ¶ 0029, ¶ 0030, ¶ 0040, ¶ 0041, ¶ 0043, ¶ 0049, ¶ 0050, ¶ 0052, ¶ 0053).										In view of the teachings of Hebras, Chen, and Loubet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hebras to have baking the silicon germanium layer As to claim 22, Hebras in view of Loubet further discloses wherein a thickness of the silicon germanium layer (102/5) prior to being etched is less than about 15 nm (See Loubet ¶ 0030) (Notes: a smaller thickness may be required for a smaller device and providing a certain strain).										As to claim 23, Hebras in view of Chen further discloses wherein the second temperature is in a range of from about 700 Celsius degrees to about 800 Celsius degrees (See Chen ¶ 0045) (Notes: about 800 Celsius is met without specifying “about”. The temperature may also be adjusted accordingly).						
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0026650 A1 to Hebras (“Hebras”), U.S. Patent Application Publication No. 2013/0241028 A1 to Chen (“Chen”), and U.S. Patent Application Publication No. 2007/0190787 A1 to Loubet et al. (“Loubet”) as applied to claim 21 above, and further in view of U.S. Patent Application Publication No. 2015/0255501 A1 to Murano (“Murano”). The teachings of Hebras, Chen, and Loubet have been discussed above.							As to claim 24, although Hebras, Chen, and Loubet do not disclose further comprising: etching a germanium diffusion layer below the silicon germanium layer at a third temperature with hydrochloric acid, wherein the third temperature is higher than the first temperature; and baking a silicon layer below the germanium diffusion layer at a fourth temperature; wherein the fourth temperature is in a range of from about 850 Celsius degrees to about 1050 Celsius degrees, it is noted that the disclosed germanium diffusion layer is also a silicon layer with a certain amount of germanium atoms.												Murano further discloses the silicon germanium layer (3) comprises a germanium composition that is relatively low at interfaces with silicon layers (2, 4) such that wherein the first surface/interface of the silicon layer comprises a germanium diffusion layer (See Fig. 1, Fig. 2A, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0026, ¶ 0027).					In view of the teachings of Hebras, Loubet, and Murano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hebras and Loubet to have further comprising: etching a germanium diffusion layer below the silicon germanium layer at a third temperature with hydrochloric acid, wherein the third temperature is higher than the first temperature; and baking a silicon layer below the germanium diffusion layer at a fourth temperature; wherein the fourth temperature is in a range of from about 850 Celsius degrees to about 1050 Celsius degrees because the germanium diffusion layer comprises a lower germanium composition that requires a higher etching temperature than the first temperature. The strained silicon layer is still provided by having different .		
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0026650 A1 to Hebras (“Hebras”), U.S. Patent Application Publication No. 2013/0241028 A1 to Chen (“Chen”), and U.S. Patent Application Publication No. 2007/0190787 A1 to Loubet et al. (“Loubet”) as applied to claim 21 above, and further in view of U.S. Patent Application Publication No. 2005/0215017 A1 to Chen et al. (“Chen7”). The teachings of Hebras, Chen, and Loubet have been discussed above.					As to claim 25, although Hebras in view of Chen discloses wherein the silicon germanium layer (112) is baked (See Chen ¶ 0045), Hebras, Chen, and Loubet do not further disclose wherein the silicon germanium layer is baked with hydrogen gas and at a pressure less than about 100 torr.									However, Chen7 does disclose a hydrogen anneal at a pressure about 10 torr may reduce damage from etching (¶ 0017).								In view of the teaching of Chen7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hebras and Chen to have wherein the silicon germanium layer is baked with hydrogen gas and at a pressure less than about 100 torr because these conditions may allow the detached silicon germanium layer to be cured (See Chen ¶ 0045 and Chen7 ¶ 0017) (Notes: the pressure along with the temperature can be optimized and 3, over 750 Celsius degrees, 700 Celsius degrees to about 800 Celsius degrees, 850 Celsius degrees to about 1050 Celsius degrees, and less than about 100 torr. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 								It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations in light of design requirements and constraints. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).		
						
Conclusion	
The prior art made of record is considered pertinent to Applicants’ disclosure: Matsumoto et al. (US 2007/0166929 A1).								Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DAVID CHEN/Primary Examiner, Art Unit 2815